PER CURIAM.
Darrell Fredrick Flowers appeals his judgments and sentences imposed following revocation of probation in case numbers 91-2131 and 92-1737. We affirm the revocation of probation in both cases, but direct the trial court on remand to enter proper written orders specifying the conditions of probation it found Mr. Flowers violated. Donley v. State, 557 So.2d 943 (Fla. 2d DCA 1990). We also strike the court costs imposed in each case. On remand, the trial court must provide the statutory authority for each cost item it reimposes. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994).
Affirmed as modified and remanded with directions.
DANAHY, A.C.J., and ALTENBERND and FULMER, JJ., concur.